         Case 1:18-cv-11963-DLC Document 29 Filed 11/29/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS



 STERLING SUFFOLK RACECOURSE, LLC,

                           Plaintiff,

 v.                                                             No. 1:18-cv-11963-DLC

 WYNN RESORTS, LTD; WYNN MA, LLC; STEPHEN
 WYNN; KIMMARIE SINATRA; MATTHEW
 MADDOX; and FBT EVERETT REALTY, LLC,

                           Defendants.


              STIPULATION EXTENDING TIME FOR STEPHEN A. WYNN
                       TO RESPOND TO THE COMPLAINT

       Plaintiff Sterling Suffolk Racecourse, LLC and Defendant Stephen A. Wynn hereby

jointly agree and stipulate that Mr. Wynn shall have until January 10, 2018 to respond to the

complaint.


 Respectfully submitted,

 STERLING SUFFOLK RACECOURSE, LLC                         STEPHEN A. WYNN

 By its attorney,                                         By his attorneys,

 /s/ Joseph R. Donohue_                                    /s/ Joshua C. Sharp
 Joseph R. Donohue (BBO No. 547320)                       Brian T. Kelly (BBO No. 549566)
 Donohue & Associates                                     Joshua C. Sharp (BBO No. 681439)
 The Charlestown Navy Yard                                NIXON PEABODY LLP
 Shipway Place Unit C-2                                   100 Summer Street
 Boston, MA 02129                                         Boston, MA 02114
 508-641-8848                                             617-345-1000
 jrdonohuelaw@gmail.com                                   bkelly@nixonpeabody.com
                                                          jsharp@nixonpeabody.com

Dated: November 29, 2018
              Case 1:18-cv-11963-DLC Document 29 Filed 11/29/18 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the forgoing was filed electronically on November 29,
2018, and thereby delivered by electronic means to all registered participants as identified on the
Notice of Electronic Filing.


                                                             /s/ Joshua C. Sharp
                                                             Joshua C. Sharp




4852-2301-4273.1
